DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority/Benefit
Acknowledgment is made of applicant’s claim for benefit under 35 U.S.C. 119(e). 
Status of the Claims
Claims 72-96 are pending.
Claims 78, 86 and 91-96 are withdrawn as being directed to a non-elected invention.  Claims 78 and 86 recite traits conferred by endophytes of the invention that are apparently not conferred by the elected species of Curtobacterium oceanosedimentum.
Claims 72-77, 79-85 and 87-90 are examined herein.
Election/Restrictions
Applicant’s election without traverse of the invention of Group I and the species of SEQ ID NO:7 and 8, Bacillus amyloliquefaciens (strain Bamy), Curtobacterium oceanosedimentum (strain WCB1) and Pseudomonas oleovorans (strain Poryz) in the reply filed on 10/20/2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 72-75, 77, 79-83, 85, 87-88 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The Federal Circuit has clarified the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials". University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not description of that material". Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus". Id.

	Applicant describes methods of isolating endophytic bacteria from wild cotton and Thespesia populnea plants grown in pots, identifying the bacteria by sequencing 16S rRNA coding sequences and characterizing some of the metabolic characteristics of the bacteria (ability to secrete proteases, solubilize phosphates, fix nitrogen and produce IAA) and their effects on plant growth and other agronomically useful characteristics.  (Specification p. 72-86, Table 1A).  Applicant describes the effects of inoculation of cotton plants with the Bacillus amyloliquefaciens strain Bamy on gene expression.  (p. 87-112).  Applicant describes detailed effects of the inhibitory effects of 
	Applicant does not describe the genera of strains and formulations that can produce the functions as required by the claims.  The claims encompass methods and compositions comprising any combinations of any strains of the listed bacterial species.  The limitations that the strains comprise 16S rRNA coding sequences having 97% identity to the listed sequence identifiers is expected to identify the species of bacteria, but given the high degree of conservation of 16S rRNA sequences, the limitation is not reliable in distinguishing strains that would produce the required functions from those that would not.  Lan et al. (Microbiome 4.1 (2016): 1-13) teaches that the 16S rRNA sequence is widely used to identify bacterial species but is too conserved to be useful in distinguishing between closely related varieties.  Further, the limitation that the bacteria are isolated from Thespesia populnea or Gossypium hirsutum does not describe the genera.  Gaiero et al. (American journal of botany 100.9 (2013): 1738-1750 teaches that environmental factors, plant growth stage, plant health and other microbes in the microbiome.  As such, there would be no reasonable expectation that bacterial strains of the listed species collected from plants in pots grown in the conditions used by 
Hence, Applicant has not, in fact, described the claimed inventions within the full scope of the claims, and the specification fails to provide an adequate written description of the claimed invention.
Claims 76, 84, 89-90 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Since the endophyte strains used in the claimed invention is essential to the claimed invention, it must be obtainable by a reproducible method set forth in the specification or otherwise be readily available to the public.  If a strain is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112.  The specification does not disclose a reproducible process to obtain the exact same bacterial strain in each occurrence and it is not apparent if such a strain is readily available to the public.  If the deposit of the strain is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating the strain have been deposited under the 
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
	(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
	(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
	(d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
	(e) the deposit will be replaced if it should ever become unviable.
	Applicant has NOT indicated that the deposits have been made in accordance with 37 CFR 1.801-1.809.  Accordingly, Applicant needs to provide a signed statement indicating compliance with 37 CFR 1.801-1.809, the ATCC Accession No. and evidence of deposit to overcome this rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 72-77, 79-85 and 87-89 are rejected under 35 U.S.C. 103 as being unpatentable over von Maltzahn et al. (US 20150373993 A1).
Applicant claims a method of improving a plant phenotype, comprising inoculating a plant element with a formulation comprising one or more biologically pure Bacillus spp., Curtobacterium ssp., Pseudomonas ssp, Achromobacter ssp, Pantoea ssp,. or Enterobacter ssp. endophyte strains isolated from Thespesia populnea and Gossypium hirsutum which are heterologously disposed to said plant element, wherein said endophyte strains are present in the formulation in an amount capable of modulating a trait of agronomic importance in a plant comprising or derived from said plant element, as compared to a reference plant grown under the same conditions, wherein said plant is a monocot or dicot (Claim 72), the method of claim 72, wherein 
Applicant further claims a synthetic combination comprising, a plant element and a formulation comprising one or more biologically pure Bacillus spp., Curtobacterium ssp., Pseudomonas ssp, Achromobacter ssp, Pantoea ssp,. or Enterobacter ssp. endophyte strains isolated from Thespesia populnea and Gossypium hirsutuma, wherein said endophyte strains are present in the formulation in an amount capable of modulating a trait of agronomic importance in the plant comprising or derived from said plant element, as compared to a reference plant grown under the same conditions (Claim 80), the synthetic combination of claim 80, wherein said plant is selected from the group of plants including cotton (Claim 81), the synthetic combination of claim 80, wherein said one or more endophyte strains is Bacillus amyloliquefaciens, Curtobacterium oceanosedimentum, Pseudomonas oryzihabitans, Pseudomonas oleovorans, Achromobacter xylosidans, Pantoea dispersa, and Enterobacter cloacae (Claim 82), the synthetic combination of claim 80, wherein said one or more endophyte strains comprises a nucleic acid sequence having at least 97% identity to a nucleic acid sequence selected from the group consisting of SEQ ID NO: 1, 2 and 7 to 18 (Claim 83), the synthetic combination of claim 82, wherein said one or more endophyte strains are selected from Bacillus amyloliquefaciens (strain Bamy) as deposited under NRRL Culture Deposit No. B-67479, Curtobacterium oceanosedimentum (strain WCB1) as deposited under NRRL Culture Deposit No. B-67478, Pseudomonas oryzihabitans (strain WCB2) as deposited under NRRL Culture Deposit No. B-67475, Pseudomonas oleovorans (strain Poryz) as deposited under NRRL Culture Deposit No. B-67684 [[ ]], 

The limitation that the endophytes are isolated from Thespesia populnea and Gossypium hirsutum plants is interpreted to mean, in view of the teachings of the Specification showing that the recited deposited varieties were isolated from either Thespesia populnea or Gossypium hirsutum plants, that the endophytes are isolated from either Thespesia populnea or Gossypium hirsutum plants.
von Maltzahn et al. teaches a synthetic combination comprising a purified microbial population in association with a plurality of seeds or seedlings of an agricultural plant, wherein the purified microbial population comprises a first endophyte capable of at least one of: production of an auxin, nitrogen fixation, production of an antimicrobial, production of a siderophore, mineral phosphate solubilization, production of a cellulase, production of a chitinase, production of a xylanase, and production of acetoin, or a combination of two or more thereof, wherein the first endophyte comprises a 16S rRNA or ITS rRNA nucleic acid sequence at least 95% identical to a nucleic acid sequence selected from the group consisting of SEQ ID NOs: 1-3700, and wherein the endophyte is present in the synthetic combination in an amount effective to provide a 
von Maltzahn et al. teaches that the first endophyte is obtained from a plant species other than the seeds or seedlings of the synthetic combination (Claim 69).  von Maltzahn et al. teaches that the endophyte can be derived from a `wild` plant (i.e., a non-agricultural plant). For example, endophytes normally associated with the wild cotton Gossypium klotzschianum can be used to inoculate commercial varieties of Gossypium hirsutum plants.  (¶ 0167).  von Maltzahn et al. teaches that the endophyte can be obtained from an ancestral plant of a modern cultivated variety.  (¶ 0026, 0055, 0137).
von Maltzahn et al. teaches that at least two or more bacterial endophytes may be used in combination in the invention wherein the endophytes are selected from a list of bacteria from genera including Curtobacterium, Enterobacter, Pantoea, Pseudomonas. (¶ 0189).
von Maltzahn et al. teaches that the endophyte formulations can comprise other useful agronomic ingredients such as fungicides and insecticides.  (¶ 0032).  
von Maltzahn et al. teaches that the endophyte formulations can be liquid formulations.  (¶ 0020, 0264).  
von Maltzahn et al. teaches that the plants in the combinations of the invention can include such agriculturally important plants as cotton (Gossypium hirsutum).  (¶ 0229).  

US-14-752-829-3310

  Query Match             100.0%;  Score 468;  DB 59;  Length 1265;
  Best Local Similarity   100.0%;  
  Matches  468;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGGGTGGATTAGTGGCGAACGGGTGAGTAACACGTGAGTAACCTGCCCCTGACTCTGGGA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          7 TGGGTGGATTAGTGGCGAACGGGTGAGTAACACGTGAGTAACCTGCCCCTGACTCTGGGA 66

Qy         61 TAAGCGTTGGAAACGACGTCTAATACTGGATACGACTGCCGGCCGCATGGTCTGGTGGTG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         67 TAAGCGTTGGAAACGACGTCTAATACTGGATACGACTGCCGGCCGCATGGTCTGGTGGTG 126

Qy        121 GAAAGATTTTTTGGTTGGGGATGGACTCGCGGCCTATCAGCTTGTTGGTGAGGTAATGGC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        127 GAAAGATTTTTTGGTTGGGGATGGACTCGCGGCCTATCAGCTTGTTGGTGAGGTAATGGC 186

Qy        181 TCACCAAGGCGACGACGGGTAGCCGGCCTGAGAGGGTGACCGGCCACACTGGGACTGAGA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        187 TCACCAAGGCGACGACGGGTAGCCGGCCTGAGAGGGTGACCGGCCACACTGGGACTGAGA 246

Qy        241 CACGGCCCAGACTCCTACGGGAGGCAGCAGTGGGGAATATTGCACAATGGGCGAAAGCCT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        247 CACGGCCCAGACTCCTACGGGAGGCAGCAGTGGGGAATATTGCACAATGGGCGAAAGCCT 306

Qy        301 GATGCAGCAACGCCGCGTGAGGGATGACGGCCTTCGGGTTGTAAACCTCTTTTAGTAGGG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        307 GATGCAGCAACGCCGCGTGAGGGATGACGGCCTTCGGGTTGTAAACCTCTTTTAGTAGGG 366

Qy        361 AAGAAGCGAAAGTGACGGTACCTGCAGAAAAAGCACCGGCTAACTACGTGCCAGCAGCCG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        367 AAGAAGCGAAAGTGACGGTACCTGCAGAAAAAGCACCGGCTAACTACGTGCCAGCAGCCG 426

Qy        421 CGGTAATACGTAGGGTGCAAGCGTTGTCCGGAATTATTGGGCGTAAAG 468
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db        427 CGGTAATACGTAGGGTGCAAGCGTTGTCCGGAATTATTGGGCGTAAAG 474
The endophytes required by the claimed methods and combinations are required to be isolated from Thespesia populnea and Gossypium hirsutum plants.  However, the claims do not recite any active method steps involving said isolation and as such the endophytes are products for use in the method obtained by a process, and as long as 
von Maltzahn et al. does not disclose the recited combinations of elements as a single embodiment, but the teachings of von Maltzahn et al. otherwise render the claimed inventions obvious.  
It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the methods and compositions of von Maltzahn et al. such that the combination comprises a Curtobacterium endophyte comprising a coding sequence for an rRNA having the sequence of von Maltzahn et al. SEQ ID NO:3310, which appears to be the same endophyte as the WCB1 strain of the instant invention and a cotton plant (Gossypium hirsutum). One having ordinary skill in the art would have been motivated to do this because von Maltzahn et al. explicitly teaches that the endophytes of the von Maltzahn et al methods and compositions include a a Curtobacterium endophyte comprising a coding sequence for an rRNA having the sequence of von Maltzahn et al. SEQ ID NO:3310 and that cotton can be a target plant of the invention.  von Maltzahn et al. further explicitly teaches a method of isolating endophytes from ancestral varieties of plants such as cotton and then applying 
The instant disclosure provides evidence that the WCB1 strain confers the benefit of anti-fungal growth, increased root growth and germination, which reasonably reads on suppression of growth of soil borne fungal pathogens. (Specification Table 1A).  As such, the claims are obvious in view of the teachings of the prior art.  
Conclusion
No claims are allowed.
Claim 90 appears to be free of the prior art.  The closest prior art is von Maltzahn et al. (US 20150373993 A1), but von Maltzahn et al. does not disclose, teach or in view of the teachings of the prior art otherwise render obvious the combination of endophyte strains as required by the claims.  Claim 90 is reasonably interpreted to require at least one different endophyte from the groups of Bamy, WCB1 and WCB2 and Bamy AND one or more of Achromo, Pdisp, Entero or Poryz.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282. The examiner can normally be reached M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES LOGSDON/           Examiner, Art Unit 1662